Russell, C. J.
1. One charged with the violation of a municipal ordinance is, equally with those charged, with greater crimes, entitled to a fair and impartial trial; and that an alleged violator of a municipal qrdinance can not obtain a fair trial (within the legal intendment of that term) before a mayor who has offered to pay fifty dollars for the con- • viction of the particular defendant of the particular offense with which he is charged is a proposition which does not admit of argument. The rule in Elliott v. Hipp, 134 Ga. 844 (68 S. E. 736, 137 Am. St. R. 272, 20 Ann. Cas. 423), has no application in such a ease; for a mayor, in the trial of a municipal ease, acts as judge and jury, and as a juror he would clearly be disqualified. See Dumas v. State, 62 Ga. 58; Beall v. Clark, 71 Ga. 818 (2); Almand v. County of Rockdale, 78 Ga. 199; McElhannon v. State, 99 Ga. 672 (26 S. E. 501); Moore v. Farmers Mut. Ins. Asso., 107 Ga. 199 (33 S. E. 65); Bank of the University v. Tuck, 107 Ga. 211 (33 S. E. 70); Lyens v. State, 133 Ga. 587 (4), 597 (66 S. E. 792).
2. “In application for certiorari, all the allegations of fact therein contained, including statements of what was testified, are to be taken and considered as true by the court, when clearly set forth and when the petition is verified as prescribed in the Civil Code,” § 5184. Linder v. Renfroe, 1 Ga. App. 58 (57 S. E. 975). As the state of facts referred to above was set forth in the petition in the present case, the judge of the superior court erred in refusing to sanction the certiorari.

Judgment reversed.


Broyles, J., not presiding.